DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Claim Objections
Claim 2 is objected to because of the following informalities:  
In Claim 2, line 2, the term “port though the” is suggested to be changed to --port through the-- in order to fix typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation “the third port has an inner diameter that is substantially similar to an outer diameter of the SCBA air cylinder” (lines 1-2) is unclear as to how to determine the metes and bounds of the term “substantially similar”, the term is too relative, specifically, what is considered as substantially similar. 
Regarding claim 7, the limitation “a SCBA air cylinder” (lines 1-2) is unclear if the SCBA cylinder in lines 1-2 of claim 7 is the same as or different from the SCBA air cylinder being claimed in claim 4, line 11.
Any remaining claims are rejected for their dependency on a rejected base claim.  

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gandolfo (2018/0283614) in view of Vella (4,862,931), or alternatively, Gandolfo (2018/0283614) in view of Vella (4,862,931) and Wonders (2008/0023100).

    PNG
    media_image1.png
    909
    1138
    media_image1.png
    Greyscale

Regarding claim 1, Gandolfo discloses an emergency apparatus (the entire apparatus in figs. 1 and 4, paragraphs 0029-0052, since the apparatus is used for filling SCBA cylinder/flask 6, it is considered as an emergency apparatus), comprising a high-pressure compressor (100, fig. 4, paragraph 0046) connected to a first line, a high pressure flask (cylinder 6, figs. 3 and 4, see paragraphs 0031 and 0046) connected to a second line, a self-contained breathing apparatus (SCBA) air cylinder (106 on the right in the annotated-Gandolfo fig. 4 above, see paragraph 0046, Gandolfo discloses that 106 is a gas bank cylinder, since the gas bank is being used to fill cylinder 6 which is an SCBA cylinder, the tank 106 can be interpreted as a self-contained breathing apparatus air cylinder, the term SCBA cylinder within the art, is known as a cylinder being used with an SCBA device, since 106 is being used with an SCBA air cylinder, the cylinder 106 takes a contributing part in allowing the SCBA device to function, therefore, relatively, 106 is an SCBA air cylinder, see paragraph 0054) connected to a third line (see the annotated-Gandolfo fig. 4 above), but fails to disclose a fitting comprising a fitting body member having a first end and an opposite second end, a first port disposed at the first end of the fitting body and formed to mount to a high-pressure compressor, a second port disposed at the second end of the fitting body member and formed to mount to a high-pressure flask, and a third port disposed between the first and second ports and formed to detachably mount to the self-contained breathing apparatus (SCBA) air cylinder.

    PNG
    media_image2.png
    942
    649
    media_image2.png
    Greyscale

However, Vella teaches an emergency fitting (fitting 62, see fig. 3) comprising a fitting body member (portion of 62 not having threads, see fig. 3), a first port disposed at the first end of the fitting body, a second port disposed at the second end, and a third port disposed between the first port and the second port and formed a detachably mount (see the annotated-Vella fig. 3 above, as shown, the third port is between the first and second port, the first end is where the first port is, and the second end is where the second port is, furthermore, Vella discloses in col 4, lines 1-35 that 62 is a ¼” NPT street tee fitting, therefore, the fitting would be removable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gandolfo to have the fitting as taught by Vella and to have the first line, second line, and third line of Gandolfo be connected to the first port, the second port, and the third port, respectively, as taught by Vella for the purpose of providing a fitting to connect a plurality of pneumatic lines together, and for the purpose of providing a removable fitting that would allow easy removal for repair and replacement of parts. 
Furthermore, if there is any doubt that 106 of Gandolfo can be considered as an SCBA air cylinder, Wonders teaches a storage cylinders (20 and 26, see fig. 3), that are mobile SCBA air cylinders (see paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air storage cylinder 106 of the modified Gandolfo to be an SCBA air cylinder as taught by Wonders for the purpose of utilizing SCBA air cylinders as storage cylinders, which would provide the benefit of utilizing storage tanks that are readily and widely available. 
Regarding claim 2 the modified Gandolfo discloses that the high pressure flask (6 of Gandolfo) is filled with air from the at least one SCBA air cylinder (106 of Gandolfo) mounted to the third port through the second port (see the annotated-Gandolfo fig. 4 above, the modification above and paragraph 0046 of Gandolfo).
Regarding claim 3, the modified Gandolfo discloses that the third port has an inner diameter (there would be an inner diameter for third port of Vella) which is considered as substantially similar as the outer diameter of the SCBA air cylinder, relative to the size of a building, it is noted that the term “substantially similar” cannot determined, and as best understood, the claim is rejected under this interpretation, but if there is doubt that the modified Gandolfo discloses that the inner diameter of the third port is substantially similar to an outer diameter of the SCBA air cylinder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third port to have an inner diameter that is substantially similar to an outer diameter of the SCBA air cylinder, for the purpose of providing similar size that would allow flow to flow at a similar rate from one cylinder to another, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
The examiner further takes official notice that a fitting for an SCBA tank within the art would have a substantially similar outer diameter of the SCBA tank’s fitting to an attached inner diameter of a corresponding fitting. 
Regarding claim 4, Gandolfo discloses a method of charging high-pressure flasks using a self-contained breathing apparatus cylinder (see abstract, paragraphs 0029-0052, tanks 6 in fig. 3 are the flasks being charged), the method comprising: providing a high-pressure compressor (100, fig. 4, paragraph 0046) and a high-pressure flask (cylinder 6, figs. 3 and 4, see paragraphs 0031 and 0046) of an emergency apparatus (the entire apparatus in figs. 1 and 4, paragraphs 0029-0052), the high-pressure compressor (100, fig. 4, paragraph 0046) connected to a first line, the high pressure flask (cylinder 6, figs. 3 and 4, see paragraphs 0031 and 0046) connected to a second line, a self-contained breathing apparatus (SCBA) air cylinder (106 on the right in the annotated-Gandolfo fig. 4 above, see paragraph 0046, Gandolfo discloses that 106 is a gas bank cylinder, since the gas bank is being used to fill cylinder 6 which is an SCBA cylinder, the tank 106 can be interpreted as a self-contained breathing apparatus air cylinder, the term SCBA cylinder within the art, is known as a cylinder being used with an SCBA device, since 106 is being used with an SCBA air cylinder, the cylinder 106 takes a contributing part in allowing the SCBA device to function, therefore, relatively, 106 is an SCBA air cylinder, see paragraph 0054) connected to a third line (see the annotated-Gandolfo fig. 4 above), mounting the first line of the emergency fitting apparatus to the high-pressure compressor; mounting the second line of the emergency fitting apparatus to the high-pressure flask; mounting the third line of the emergency fitting apparatus to the SCBA air cylinder and charging the high-pressure flask with air from the SCBA air cylinder through the first, second, and third lines (see fig. 4 and paragraphs 0029-0052 and full disclosure, to have the configuration as shown and disclosed, there are would be mounting steps), but fails to disclose an emergency fitting apparatus comprising a fitting body member having a first end and an opposite second end, a first port disposed at the first end of the fitting body and formed to mount to a high-pressure compressor, a second port disposed at the second end of the fitting body member and formed to mount to a high-pressure flask, and a third port disposed between the first and second ports and formed to detachably mount to the self-contained breathing apparatus (SCBA) air cylinder, mounting the first port of the emergency fitting apparatus to the high-pressure compressor; mounting the second port of the emergency fitting apparatus to the high-pressure flask; mounting the third port of the emergency fitting apparatus to the SCBA air cylinder and charging the high-pressure flask with air from the SCBA air cylinder through the emergency fitting apparatus.
However, Vella teaches an emergency fitting (fitting 62, see fig. 3) comprising a fitting body member (portion of 62 not having threads, see fig. 3), a first port disposed at the first end of the fitting body, a second port disposed at the second end, and a third port disposed between the first port and the second port and formed a detachably mount (see the annotated-Vella fig. 3 above, as shown, the third port is between the first and second port, the first end is where the first port is, and the second end is where the second port is, furthermore, Vella discloses in col 4, lines 1-35 that 62 is a ¼” NPT street tee fitting, therefore, the fitting would be removable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gandolfo to have the fitting as taught by Vella and to have the first line, second line, and third line of Gandolfo be connected to the first port, the second port, and the third port, respectively, as taught by Vella for the purpose of providing a fitting to connect a plurality of pneumatic lines together, and for the purpose of providing a removable fitting that would allow easy removal for repair and replacement of parts. 
After the modification, to install the fitting onto the first, second and third lines, there would be a method of mounting the first port of the emergency fitting apparatus to the high-pressure compressor; mounting the second port of the emergency fitting apparatus to the high-pressure flask; mounting the third port of the emergency fitting apparatus to the SCBA air cylinder. Furthermore, after the modification, the charging of the high-pressure flask with air from the SCBA air cylinder would be through the emergency fitting apparatus (62 of Vella).
Furthermore, if there is any doubt that 106 of Gandolfo can be considered as an SCBA air cylinder, Wonders teaches a storage cylinders (20 and 26, see fig. 3), that are mobile SCBA air cylinders (see paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air storage cylinder 106 of the modified Gandolfo to be an SCBA air cylinder as taught by Wonders for the purpose of utilizing SCBA air cylinders as storage cylinders, which would provide the benefit of utilizing storage tanks that are readily and widely available.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gandolfo (2018/0283614) in view of Vella (4,862,931), or alternatively, Gandolfo (2018/0283614) in view of Vella (4,862,931) and Wonders (2008/0023100) as applied to claim 5 above, and further in view of Lamoreaux (5,404,921).
Regarding claims 5-6, the modified Gandolfo discloses the step of mounting a first close off valve (valve 108 (of Gandolfo) between 100 (of Gandolfo) and fitting of Vella, see fig. 4 of Gandolfo and paragraph see paragraph 0046 of Gandolfo) in between the high-pressure compressor (100 of Gandolfo) and the first port and a second valve (see valve 9 in fig. 1 of Gandolfo) in between the high-pressure flask (6 of Gandolfo) and the second port (see paragraphs  0031 and 0046), and the step of closing the first close-off valves (108 between 100 and the fitting, see the annotated-Gandolfo fig. 4 above, see paragraph 0046), but fails to disclose that the second valve is a close off valve and the step of closing the second close-off valve. 
However, Lamoreaux discloses a shut-off valve and the step of closing a shut-off valve on an air cylinder after a refill (see col 7, lines 50-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the second valve of the modified Gandolfo to be a close off valve and to have the step of closing the second valve of the modified Gandolfo as taught by Lamoreaux for the purpose of conserving air by preventing unnecessary leak.
Regarding claim 7, the modified Gandolfo discloses the step of detachably mounting a SCBA air cylinder (106 and associated components of Gandolfo that is directly connected to the third port, see rejection to claim 4, the modification with Vella would require the step of detachably mounting a SCBA air cylinder to the third port in order to have a connected apparatus), to the third port (after the modification with Vella to bring in the removable fitting 62, there would need to be a step of mounting the SCBA air cylinder to the third port of 62 of Vella). 
Regarding claim 8, the modified Gandolfo discloses the step of opening the second close-off to fill the high-pressure flask with air from the SCBA air cylinder mounted to the third port through the emergency fitting apparatus (to convey the gas from 100 and 106 of Gandolfo, the valve 9 or modified valve 9 would need to be opened in order for the cylinder/flask 6 of Gandolfo to be refilled, this is an inherent step based on the disclosure of Gandolfo, see paragraphs 0031-0072 of Gandolfo). 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vella (4,862,931) in view of Gandolfo (2018/0283614).
Regarding claim 1, Vella discloses an emergency fitting apparatus (entire apparatus shown in figs. 1-3, which includes 1, 22, 14, 13, 12, 11, 21, and 20, see col 1-col 4), comprising a fitting body member (fitting 62 minus the threads, see fig. 3) having a first end and an opposite second end (see the annotated-Vella fig. 3 above, the first end is where the first port is and the second end is where the second port is); a first port disposed at the first end of the fitting body member and formed to mount to a high-pressure compressing source (20, 21, 11 and 47, see figs. 1-3, col 2, lines 62-68, col 3, lines 1-64); a second port disposed at the second end of the fitting member and formed to mount to a high-pressure flask (the SCBA tank that is connected to 72 in box 12, col 4, lines 42-59), a third port disposed between the first and second ports and formed to detachably mount to at least one self-contained breathing apparatus (SCBA) air cylinder (SCBA cylinder that is connected to 72 of box 13 or 18, col 4, lines 42-59) (see the annotated-Vella fig. 3 above, as shown, the third port is between the first and second port, the first end is where the first port is, and the second end is where the second port is, furthermore, Vella discloses in col 4, lines 1-35 that 62 is a ¼” NPT street tee fitting, therefore, the fitting would be removable), but fails to disclose that the source of compress air (20) comprises a high-pressure compressor.
However, Gandolfo teaches an emergency apparatus (the entire apparatus in figs. 1 and 4, paragraphs 0029-0052), comprising a high-pressure compressor (entire setup in fig. 4 comprising compressor 100, fig. 4, paragraph 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-pressure compressing source of Vella to be a high-pressure compressor as taught by Gandolfo for the purpose of providing an alternative well-known high-pressure compressing source that can be utilized to provide breathable compressed air to refill SCBA air cylinders. 
Regarding claim 3, the modified Vella discloses that the third port comprises an inner diameter that is substantially similar to an outer diameter of the SCBA air cylinder (see figs. 3 and 4 of Vella, from the disclosure of the drawing and NPT thread size, the inner diameter of the third port would be substantially similar as the outer diameter of the SCBA air cylinder, relative to the size of a building, it is noted that the term “substantially similar” cannot determined, and as best understood, the claim is rejected under this interpretation, alternatively, Vella discloses that the outer diameter would have to fit within 72, and 72 is disclosed as a ¼” NPT female connector, see col 4, lines 17-21 of Vella, the inner diameter is interpreted as the inner diameter of the valley of the threads, and the outer diameter of the SCBA is the outer diameter of the thread of the fitting that fits into ¼” NPT 72, therefore, they are substantially similar).
However, if there is any doubt that the modified Vella discloses that the third port comprises an inner diameter that is substantially similar to an outer diameter of the SCBA air cylinder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third port to have an inner diameter that is substantially similar to an outer diameter of the SCBA air cylinder, for the purpose of providing similar size that would allow flow to flow at a similar rate from one cylinder to another, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
The examiner further takes official notice that a fitting for an SCBA tank within the art would have a substantially similar outer diameter of the SCBA tank’s fitting to an attached inner diameter of a corresponding fitting.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dutton (2016/0355246) is cited to show a tee fitting. 
Plummer (2016/0208985) is cited to show a refill station for gas cylinder.
Poliard (8,584,674) is cited to show an oxygen delivery system having a tee fitting. 
Zoha (7,168,428) is cited to show an apparatus for refilling an air cylinder. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785